DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Maeng-Ho Shin (Reg. No. 53,859) on 08/23/2022.The application has been amended as follows: 

1. 	(Currently Amended) A method performed by a terminal in a communication system, the method comprising:
identifying a counterpart of a communication of the terminal as another terminal;
obtaining at least one parameter for identifying a data rate for the communication; and
identifying the data rate based on the at least one parameter and following equation:
                
                    d
                    a
                    t
                    a
                     
                    r
                    a
                    t
                    e
                     
                    
                        
                            i
                            n
                             
                            M
                            b
                            p
                            s
                        
                    
                    =
                     
                    
                        
                            10
                        
                        
                            -
                            6
                        
                    
                    ∙
                    
                        
                            ν
                        
                        
                            L
                            a
                            y
                            e
                            r
                            s
                        
                    
                    ∙
                    f
                    ∙
                    
                        
                            Q
                        
                        
                            m
                        
                    
                    ∙
                    
                        
                            R
                        
                        
                            m
                            a
                            x
                        
                    
                    ∙
                    
                        
                            
                                
                                    N
                                
                                
                                    P
                                    R
                                    B
                                
                                
                                    B
                                    W
                                    (
                                    j
                                    )
                                    ,
                                    μ
                                
                            
                            ∙
                            12
                        
                        
                            
                                
                                    T
                                
                                
                                    s
                                
                                
                                    μ
                                
                            
                        
                    
                    ∙
                    
                        
                            1
                            -
                            O
                            H
                        
                    
                
            ,
wherein the at least one parameter comprises an overhead parameter OH, a modulation parameter Qm being a maximum supported modulation order of the terminal between 6 or 8, and a scaling factor f being configured by higher layer signaling, and
wherein the                         
                            
                                
                                    ν
                                
                                
                                    L
                                    a
                                    y
                                    e
                                    r
                                    s
                                
                            
                             
                        
                    indicate a maximum number of supportable layers, Rmax equals to 948/1024, 
    PNG
    media_image1.png
    25
    23
    media_image1.png
    Greyscale
 indicates an average orthogonal frequency division multiplexing (OFDM) symbol duration in a subframe for numerology 
    PNG
    media_image2.png
    16
    15
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    48
    131
    media_image3.png
    Greyscale
 indicates a maximum number of resource blocks (RBs) (or a physical resource block (PRB)) in a bandwidth j (BW(j))  with numerology  
    PNG
    media_image2.png
    16
    15
    media_image2.png
    Greyscale
.

2.	(Currently Amended) The method of claim 1, 
wherein a value of the overhead parameter is based on a frequency range associated with the communication with the other terminal.

3.	(Original) The method of claim 2, wherein the value of the overhead parameter of a frequency range under 6GHz is larger than 2/12.

4 - 5. 	(Cancelled) 

6.	 (Currently Amended) The method of claim 1, wherein one of a value of the scaling factor is 1. 

7.	(Currently Amended) The method of claim 1, wherein the at least one parameter comprises the vLayers being the maximum number of supported layers for the communication with the other terminal configured by higher layer signaling.

8.	(Currently Amended) A terminal in a communication system, the terminal comprising:
a transceiver; and
a controller coupled with the transceiver and configured to: 
identify a counterpart of a communication of the terminal as another terminal,
obtain at least one parameter for identifying a data rate for the communication, and
identify the data rate based on the at least one parameter and following equation:
                
                    d
                    a
                    t
                    a
                     
                    r
                    a
                    t
                    e
                     
                    
                        
                            i
                            n
                             
                            M
                            b
                            p
                            s
                        
                    
                    =
                     
                    
                        
                            10
                        
                        
                            -
                            6
                        
                    
                    ∙
                    
                        
                            ν
                        
                        
                            L
                            a
                            y
                            e
                            r
                            s
                        
                    
                    ∙
                    f
                    ∙
                    
                        
                            Q
                        
                        
                            m
                        
                    
                    ∙
                    
                        
                            R
                        
                        
                            m
                            a
                            x
                        
                    
                    ∙
                    
                        
                            
                                
                                    N
                                
                                
                                    P
                                    R
                                    B
                                
                                
                                    B
                                    W
                                    (
                                    j
                                    )
                                    ,
                                    μ
                                
                            
                            ∙
                            12
                        
                        
                            
                                
                                    T
                                
                                
                                    s
                                
                                
                                    μ
                                
                            
                        
                    
                    ∙
                    
                        
                            1
                            -
                            O
                            H
                        
                    
                
            , 
wherein the at least one parameter comprises a modulation parameter Qm being a maximum supported modulation order of the terminal between 6 or 8, and a scaling factor f being configured by higher layer signaling, and
wherein the                         
                            
                                
                                    ν
                                
                                
                                    L
                                    a
                                    y
                                    e
                                    r
                                    s
                                
                            
                             
                        
                    indicate a maximum number of supportable layers, Rmax equals to 948/1024, 
    PNG
    media_image1.png
    25
    23
    media_image1.png
    Greyscale
 indicates an average orthogonal frequency division multiplexing (OFDM) symbol duration in a subframe for numerology 
    PNG
    media_image2.png
    16
    15
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    48
    131
    media_image3.png
    Greyscale
 indicates a maximum number of resource blocks (RBs) (or a physical resource block (PRB)) in a bandwidth j (BW(j)) with numerology 
    PNG
    media_image2.png
    16
    15
    media_image2.png
    Greyscale
.

9.	(Currently Amended) The terminal of claim 8, 
wherein a value of the overhead parameter is based on a frequency range associated with the communication with the other terminal.

10.	(Original) The terminal of claim 9, wherein the value of the overhead parameter of a frequency range under 6GHz is larger than 2/12.

11 - 12. 	(Cancelled) 

13.	(Currently Amended) The terminal of claim 8, wherein one of a value of the scaling factor is 1. 

14.	(Currently Amended) The terminal of claim 8, wherein the at least one parameter comprises the vLayers being the maximum number of supported layers for the communication with the other terminal configured by higher layer signaling.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “identifying the data rate based on the at least one parameter and following equation:
                
                    d
                    a
                    t
                    a
                     
                    r
                    a
                    t
                    e
                     
                    
                        
                            i
                            n
                             
                            M
                            b
                            p
                            s
                        
                    
                    =
                     
                    
                        
                            10
                        
                        
                            -
                            6
                        
                    
                    ∙
                    
                        
                            ν
                        
                        
                            L
                            a
                            y
                            e
                            r
                            s
                        
                    
                    ∙
                    f
                    ∙
                    
                        
                            Q
                        
                        
                            m
                        
                    
                    ∙
                    
                        
                            R
                        
                        
                            m
                            a
                            x
                        
                    
                    ∙
                    
                        
                            
                                
                                    N
                                
                                
                                    P
                                    R
                                    B
                                
                                
                                    B
                                    W
                                    (
                                    j
                                    )
                                    ,
                                    μ
                                
                            
                            ∙
                            12
                        
                        
                            
                                
                                    T
                                
                                
                                    s
                                
                                
                                    μ
                                
                            
                        
                    
                    ∙
                    
                        
                            1
                            -
                            O
                            H
                        
                    
                
            ,
wherein the at least one parameter comprises an overhead parameter OH, a modulation parameter Qm being a maximum supported modulation order of the terminal between 6 or 8, and a scaling factor f being configured by higher layer signaling, and
wherein the                         
                            
                                
                                    ν
                                
                                
                                    L
                                    a
                                    y
                                    e
                                    r
                                    s
                                
                            
                             
                        
                    indicate a maximum number of supportable layers, Rmax equals to 948/1024, 
    PNG
    media_image1.png
    25
    23
    media_image1.png
    Greyscale
 indicates an average orthogonal frequency division multiplexing (OFDM) symbol duration in a subframe for numerology 
    PNG
    media_image2.png
    16
    15
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    48
    131
    media_image3.png
    Greyscale
 indicates a maximum number of resource blocks (RBs) (or a physical resource block (PRB)) in a bandwidth j (BW(j))  with numerology  
    PNG
    media_image2.png
    16
    15
    media_image2.png
    Greyscale
.
.”are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1 and 8. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468